THOMAS, Justice,
concurring.
I have no quarrel with the resolution of the substantive issues in this case and agree with what is said. However, the order from which this appeal purportedly is taken is not an appealable order as defined in Wyo.R.App.P. 1.05 by any stretch of the most creative imagination. This court is entirely too permissive in entertaining this appeal and even appears to have delegated to the trial court and counsel the determination of what is an appealable order. Furthermore, in my judgment, the case should not have been accepted for review even if the claimed notice of appeal were treated as a petition for a writ of review. This case should have been dismissed.